Case 4:21-cv-01210 Document6 Filed on 04/16/21 in TXSD Page 1of5

IN THE UNITED STATES DISTRICT COURT United States Courts
s
FOR THE SOUTHERN DISTRICT OF TEXAS outhern District of Texas

FILED
HOUSTON DIVISION
APR 16 2024
Michael Palma

Plaintiff, )
Nathan Ochsner, Clerk of Court

Vv. Civil Action No. 4:21-cv-01210
STATE OF TEXAS, GREG ABBOTT, in his
Official capacity as Governor of Texas,
HARRIS COUNTY APPRAISAL
DISTRICT, ROLAND ALTINGER, in his
official capacity as chief appraiser,

HARRIS COUNTY APPRAISAL REVIEW
BOARD, RONNIE THOMAS, in his
official capacity as chairman,

GENERAL LAND OFFICE OF TEXAS,
GEORGE P BUSH, in his official capacity
as commissioner of the General Land Office,

. HARRIS COUNTY TAX ASSESSOR
COLLECTOR, ANN HARRIS BENNETT,
in her official capacity of assessor collector,

Defendants .

CON 40> 02 COR COD COD COD? COD CO? 60? CO? (OD? (OD CO? SOD COR LO? KD COD HO?

opresed
MOTION FOR EMERGENC: PRELIMINARY INJUN CTION

Plaintiff Michael Palma seeks declaratory and injunctive relief from this Court against the State
of Texas (the “State”), Greg Abbott (in his official capacity as Governor of Texas), Harris County
Appraisal District (the “HCAD”), Roland Altinger (in his official capacity), Harris County Appraisal
Review Board (the “ARB”), Ronnie Thomas (in his official capacity), the General Land Office -of
Texas (the “GLO”), George P. Bush (in his official capacity), the Harris County Tax Assessor
Collector, (the “HTAC”), Ann Harris Bennett, (in her official capacity) and the Texas Attorney General
(the “AG”) (in his official capacity) and in support would show the Court as follows:

As set forth in the original complaint plaintiff has met his burden of showing that preliminary
injunction should issue:

| First, plaintiff has established a likelihood of success on the merits that the ad valorem tax
scheme exceeds the powers of the local governmental bodies and violates the Texas Administrative

Procedures Act.
Case 4:21-cv-01210 Document6 Filed on 04/16/21 in TXSD Page 2 of 5

Second, plaintiff has established a likelihood of success on the merits that the ad valorem tax
scheme directly interferes with contractual rights of the Land Patent issued by the State of Texas,
General Land office.

Third, plaintiff will suffer irreparable harm absent an injunction. The evidence submitted in the
Complaint demonstrates that the ad valorem tax scheme has caused and will continue to cause
substantial and irreparable harm because at no point in time have several of the defendants ever shown
that a private non-commercial home was subject to the scheme. Each year property taxes are deemed
due thereby depriving plaintiff of his money or, if not turned over, the property itself is put in jeopardy,
both of which are direct infringements of plaintiffs’ constitutional rights.

Fourth, the continued injury to the plaintiff outweighs whatever damage the proposed
injunction may cause defendants; the balance of the equities and the public interest strongly favor an
injunction. Defendants lack a legitimate or lawful interest in enforcing an unconstitutional act, and the
harm to plaintiff has been, is, and will continue to be substantial.

| For these reasons and those set forth in detail in the Complaint, the Court should issue an
emergency preliminary injunction enjoining defendants from moving forward with the ad valorem tax
scheme for tax year 2020 and all years moving forward to include all aspects, avenues and devices
used by the defendants in the ad valorem tax scheme.
Respectfully Submitted
/s/ Michael Palma

Michael Palma

5026 Autumn Forest Dr.
Houston, Texas 77091
713-263-9937

Mpalmal@gmail.com

CERTIFICATE OF CONFERENCE

Because Defendants’ counsel has yet to make an appearance, I have only been able to confer
with those attorneys I have had the pleasure to deal with in the past. Not knowing exactly who will be
handling this specific case for the defendants Palma has sent this motion and the entire case to the
attorneys listed below and will wait unit the morning of 4/16/2021 at 9AM before finalizing this
Certificate of Conference. If no response is returned Palma will presume that it is unopposed and will

update this certificate accordingly. No responses were had as of 9AM 4/16/2021.

/s/ Michael Palma
Michael Palma
Case 4:21-cv-01210 Document6 Filed on 04/16/21 in TXSD Page 3 of 5

CERTIFICATE OF SERVICE

I certify that the foregoing document was deposited at the Clerk’s office of the Southern

District of Texas in Houston Texas on April 16, 2021 and was requested to be sent with the original

Complaint. If this is not possible, I certify that it was sent by certified mail, with online verification of

receipt via USPS.gov on April 16, 2021 to:

1.

State of Texas

Greg Abbott

William P. Clements State Office Building
300 W. 15" St.

Austin, Texas 78701

CM #7017 0190 0000 2016 8699

Texas Attorney General

Ken Paxton

William P. Clements State Office Building
300 W. 15" St.

Austin, Texas 78701

CM #7017 0190 0000 2016 8705

Harris County Appraisal District
Roland Altinger

13013 Northwest Freeway
Houston, Texas 77040

CM #7017 0190 0000 2016 8712

Harris County Appraisal Review Board
Ronnie Thomas

13013 Northwest Freeway

Houston, Texas 77040

CM #7017 0190 0000 2016 8729

Harris County Tax Assessor / Collector
Ann Harris Bennett

1001 Preston St.

Houston, Texas 77002

CM #7017 0190 0000 2016 8736

Texas General Land office
George P. Bush

1700 N. Congress Ave.

Austin, TX 78701-1495

CM #7017 0190 0000 2016 8743
Case 4:21-cv-01210 Document6 Filed on 04/16/21 in TXSD Page 4of5

This Motion, the full complaint and exhibits were also sent to the following attorneys via Email
on 4/14/2021 and await their response to the Certificate of Conference:

Eric Farrar - efarrar@olsonllp.com

Harris County District Attorney’s office - da@dao.hctx.net

Ramon Viada - rayviada@viadastrayer.com

Randall Smidt - randall.smidt@cao.hctx.net

Robert Preisler - rpreisler@hcad.org

Scott Hilsher — scott.hilsher@cao.hctx.net

Tanya Melamed Robinson - tanya.robinson@oag.texas.gov

/s/ Michael Palma
Michael Palma
Case 4:21-cv-01210 Document6 Filed on 04/16/21 in TXSD Page 5of5

owes Gmail . Mike Palma <mpalma1@gmail.com>

 

Certificate of Conference attached - NEW case filed in Federal Court....4:21-cv-01210

 

Mike Palma <mpalma1@gmail. com> Wed, Apr 14, 2021 at 8: 59 AM
To: Eric Farrar <efarrar@olsonilp.com>, DA <da@dao.hctx.net>, Ray Viada - Viada & Strayer Law Firm
<rayviada@viadastrayer.com>, “Smidt, Randall (CAO)" <randall.smidt@cao.hctx.net>, Robert Preisler <rpreisler@hcad. org>,
scott.hilsher@cao.hctx.net, "Robinson, Tanya" <tanya.robinson@oag.texas.gov>

Good morning,

Please find attached a Motion for preliminary injunction as well as the full court case docketed on 4/11/2021.

As | do not know who will be representing whom in this case, all of you | have had the pleasure of knowing in the past are
receiving this email, if | here no response back from you by the fnorning of 4/16/2021 at 9AM am the attachmed motion
will be considered unopposed and will be filed in federal court.

Thanks much

Michael-Francis: Palma
713-263-9937

 

3 attachments

re 1 2021.04.13 SDT Original Petition TY 2020 4_21-cv-01210.pdf
251K

a 1 2021.03.21 Exhibits.zip
8820K

® 5 plaintiffs motion for injunction.pdf
128K
